UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6045


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARTY DEWAYNE LAWSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:04-cr-00097-JPJ-RSB-1; 1:11-cv-80389-JPJ-RSB)


Submitted:   March 8, 2013                 Decided:   March 18, 2013


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marty Dewayne Lawson, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marty    Dewayne     Lawson         seeks    to    appeal        the   district

court’s    order     dismissing      as    untimely       his     28    U.S.C.A.      §    2255

(West Supp. 2012) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)          (2006).               A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies       this         standard        by      demonstrating           that

reasonable     jurists       would        find     that     the        district       court’s

assessment     of     the    constitutional              claims        is    debatable      or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                           When the district

court denies relief on procedural grounds, the prisoner must

demonstrate     both    that    the       dispositive          procedural        ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Lawson has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense     with     oral   argument        because        the        facts    and       legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3